*673In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Miller, J.), dated June 26, 2009, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, with leave to renew after the completion of discovery.
Ordered that the order is affirmed, with costs to the plaintiff.
Contrary to the appellant’s contention, the Supreme Court properly denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, with leave to renew after the completion of discovery, since discovery is warranted on the issue of whether it owned or maintained the sidewalk grating where the accident occurred (see Campbell v City of New York, 220 AD2d 476 [1995]). Skelos, J.P., Hall, Roman and Sgroi, JJ., concur.